Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-7, 10, 11, 14, 28, 29, 35, 36, 61-69 are pending.

Election/Restrictions
Applicant’s election of compound of formula III and the ophthalmic condition that is dry eye disease as the species in the reply filed on 02/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 28, 29, 64, 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 1, 5-7, 10, 11, 35, 36, 61-63, 66-69 are examined herein on the merits so far as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 5, 6, 7, 10, 11, 35, 36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a particular/specific ophthalmic condition comprising administering specific instant compound represented by Formula I as in claim 1, and Formula II in claim 7 does not reasonably provide enablement for treating any ophthalmic condition employing any compound represented by Formula I as in claim 1, Formula II in claim 7 in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating ophthalmic condition comprising administering instant compounds represented by Formula I as in claim 1, and Formula II in claim 7. 
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass treatment of any ophthalmic condition comprising administering any compound represented by Formula I as in claim 1 and any compound of Formula II in claim 7. What's more, the scope of the compounds claimed to be useful for the treatment of disorders is extremely broad. Note that due to the broad range of 4 primary variables A, X1, B, D in claim 1 and three primary variables in claim 7, hundreds/thousands of compounds are embraced. Further, the scope of the method of treating ophthalmic condition is extremely broad. There are a number of ophthalmic conditions such as meibomitis, blepharitis, macular degeneration, cataracts, color blindness, glaucoma, retinal detachment, uveitis (inflammation of the eye), bacterial conjunctivitis, normal vision loss related aging, basal cell carcinomas etc.
(3). Guidance of the Specification / (4). Working Examples::
The specification does not provide any guidance as to how one would administer the claimed instant compounds to a subject and treat any ophthalmic condition in general. 
Instant specification teaches Efficacy of phospho-sulindac I (PS) on DED. See Examples 2, 8; Suppression of MMPs employing phospho-sulindac I (PS) (see Examples 5, 6); Treatment of Ocular Pain and Inflammation (see Example 7) employing phospho-sulindac I (PS). 
The specification provides no guidance, directions, or working examples that would enable an artisan to treat the full scope of “ophthalmic conditions.” Therefore, in order to practice the full scope of the invention as claimed, an ab initio, numerous studies relating to every ophthalmic disorder. This is an undue amount and level of experimentation.
Further, it is pointed out that all the examples provided are employing one particular compound phospho-sulindac I (PS), and particular ophthalmic conditions.
(5). State of the Art: /  (6). Predictability of the Art:
	While the state of the art is relatively high with regard to treating a specific type of ophthalmic condition employing a specific drug, the state of the art with regard to treating any ophthalmic condition broadly is underdeveloped.
The invention is directed to a method of treating any ophthalmic condition in general comprising administering a compound represented by Formula I as in claim 1, and Formula II in claim 7. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute. Ophthalmic conditions are especially unpredictable due to their complex nature. There are compounds that treat a range of ophthalmic conditions, but no one has ever been able to figure out how to get to a compound to be effective against treating any ophthalmic condition. Thus, the existence of such a ''silver bullet'' is contrary to our present understanding. This is true in part because ophthalmic conditions arise from a wide variety of sources, such as viruses, bacteria, environmental and genetic factors etc. Also different types of ophthalmic conditions affect different parts of eye and are treated differently. For example, uveitis can be caused by viral, fungal, bacterial infections, eye  color blindness can also result from physical or chemical damage to the eye, optic nerve or parts of the brain. There is no cure for color blindness. For example, Stargardt disease is the most common form of juvenile macular degeneration. Stargardt disease affects about one in 10,000 children in the US. It causes central vision loss in children and young adults. There is no treatment available for this disease which is caused by gene mutations passed down in families. Visual aids, adaptive training and other types of assistance can help young people with vision loss. (URL; http://www.webmd.com/eye-health/juvenile-macular-degeneration-stargardts.). Thus the treatment of one type of ophthalmic condition could not be necessarily the same for the other type. There is no such thing as a treatment of these generally by administering one compound because of their diversity. Accordingly, the method of treating any ophthalmic disease in general is highly unpredictable.
Further, the structural Formula I and Formula II encompasses a widely varying compounds. Given the fact that chemical compounds that are not similar in structure have different physical, chemical, biological and physiological properties or activities, the instant compounds of formula I will have different chemical, biological and physiological properties, and different effects. For example in Formula I, compounds wherein A is a phenyl, X1 is –O-, B is alkyl, will have different properties from compounds wherein A is a alkyl group (see structure 4 in claim 1 for A), X1 is –NR1-, B is heteroaryl. The definitions of the various variables A, X1, B in claim 1 and variables A, D, Y in claim 7 embrace many structurally divergent groups not represented at all in testing. Thus, these compounds 
In view of the structural divergence in the claims, one skilled in the art could not reasonably extrapolate the activities of some of the claimed compounds to the other structurally divergent compounds which are being used for their physiological activity, the scope of the claims must have a reasonable correlation to the scope of enablement provided by the specification. See In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. No reasonable assurance has been made that the instant compounds as an entire class have the required activities needed to practice the invention, e.g. to treat any ophthalmic condition in general. 
 (7). The Quantity of Experimentation Necessary: 
The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what diseases out of all ophthalmic conditions would be benefited by the instant compounds and furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment of the diseases.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and ''[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.'' 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) Claims 1, 6, 7, 10, 11, 35, 36 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
This rejection applies for the definitions of A, B and X1 in claim 1, and definitions of A, D, Y in claim 7.  These groups can vary from a aliphatic, aralkyl, heterocyclic, etc... 
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


2) Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 contains the abbreviation PS, or a salt thereof. Where an abbreviation name is used in a claim as a limitation, the claim does not comply with the requirement , accordingly, the claims are vague, and indefinite. Insertion of chemical structure or chemical name will be favorably considered. Appropriate correction is required.
	
3) Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites A is selected from A1-A38 in the in claim.  There is insufficient antecedent basis for some of these A1-A38 in the claim. For example A1, A20, A21, A3, A4, A25, A26 etc. in the claim do not have antecedent basis.

Claim 7 recites Y is selected from Y1-Y4 in the in claim.  There is insufficient antecedent basis for Y2 which is –ONO2 in the claim. Note: Y in claim 7 refers to D in claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 5-7, 10, 11, 35, 36, 61-63, 66, 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Rigas (US 8,236,820, PTO-892).
Rigas teaches treating any disorder related to undesirable inflammation comprising administering compound of Formula I such as phospho-sulindac I which is instant elected species. See column 12 for Formula (I); structure below for phospho-sulindac I; column 4, lines 28-29, column 30, lines 35-50. Rigas teaches that phospho-sulindac I has anti-inflammatory effect. See column 37. Rigas teaches treatment of any disorder related to undesirable inflammation, such as Sjogren’s syndrome (a primary symptom of which is dry eye), is found on column 4, lines 60-63. It is taught that the 


    PNG
    media_image1.png
    234
    359
    media_image1.png
    Greyscale


Rigas does not explicitly teach administration of phospho-sulindac I for treatment of Sjogren’s syndrome (a primary symptom of which is dry eye).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) because Rigas teaches treating any disorder related to undesirable inflammation such as Sjogren’s syndrome (a primary symptom of which is dry eye) comprising administering compound of Formula I such as phospho-sulindac I which is instant elected species. One of ordinary skill in the art would have been motivated to administer phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome. It is pointed out that administration of phospho-sulindac I to a human suffering from Sjogren’s syndrome treats dry eye condition.

One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer additional agent used for treating Sjogren’s syndrome in combination with phospho-sulindac I to a human suffering from Sjogren’s syndrome to treat dry eye condition. One of ordinary skill in the art would have been motivated to administer additional agent in combination with phospho-sulindac I to a human suffering from Sjogren’s syndrome with reasonable expectation of success of treating Sjogren’s syndrome with at least additive therapeutic effect and with reasonable expectation of success of treating dry eye condition.



2) Claims 1, 5-7, 10, 11, 35, 36, 61-63, 66-67, 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Rigas (US 2013/225529, PTO-1449), in view of Ousler et al. (US 2007/299124, PTO-1449).




    PNG
    media_image1.png
    234
    359
    media_image1.png
    Greyscale

Rigas does not explicitly teach administration of phospho-sulindac I for treatment of Sjogren’s syndrome (a primary symptom of which is dry eye).
Ousler et al. discloses the use of a number of NSAIDS, e.g. ketorolac, diclofenac, indomethacin, flurbiprofen and bromfenac, for the treatment of dry eye disease (DED). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) because 1) Rigas discloses compounds according to formulae l-IV, including phosphosulindac (PS, preferred compound) instant elected species, for the treatment of pain and a number of inflammation-related diseases, including diseases affecting the eyes, such as Sjoegren's syndrome, eye cancer and retinoblastoma i.e phosphosulindac is an anti-inflammatory agent, and 2) Ousler et al. discloses the use of a number of NSAIDS, e.g. ketorolac, diclofenac, indomethacin, flurbiprofen and bromfenac, for the treatment of dry eye disease (DED) which can be caused by Sjogren’s syndrome. One of ordinary skill in the art would have been motivated to administer phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome. It is pointed out that administration of phospho-sulindac I to a human suffering from Sjogren’s syndrome treats dry eye condition.
Furthermore, the skilled person, looking for alternatives to the NSAID compounds of Ousler et al., would be motivated to use the compounds of Rigas such as phosphosulindac (PS, preferred compound) instant elected species which is an anti-inflammatory agent, for the treatment of DED.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer Formula (III) (phospho-sulindac I) for at least once daily for two days or for at least once daily for at least seven days.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer additional agent used for 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 5-7, 10, 11, 35, 36, 61-63, 66, 67, 68-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 14, 16, 18, 19, 20, 21 of copending Application No. 16/651,826 (reference application). Although the claims at issue are not identical, they are obvious over each other because instant claims and claims of ‘826 are substanstially overlapping. Instant claims are drawn to a method of treating an ophthalmic condition such as dry eye disease comprising administering a compound of Formula (I), compound of Formula II, compound of Formula (III) or an eye drop dosage form comprising a compound of Formula (I), and claims of ‘826 are drawn to a method of treating an ophthalmic condition which can be dry eye condition comprising administering a compounds of Formula A-D-Y, Compounds as in claim 5, wherein the composition is administered via an eye drop. Instant claims and claims of ‘826 are substanstially overlapping and obvious over each other.

One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Prior Art made of Record:
WO 2009023631, para [0016]…. Antiinflammatory compounds, teaches PS, Sjoegren's syndrome;
WO 2014047592 or US 20140315834 A1.         


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627